Exhibit 10.13

 

Letter Agreement with KPMG, LLP

 

April 6, 2005

 

Western Sizzlin Corporation
1338 Plantation Road
Roanoke, VA  24012

 

Attention: Mr. James C. Verney, President and Chief Executive Officer

 

Western Sizzlin Corporation and subsidiaries (the “Company”) has requested that
we consent to the incorporation by reference of our report on the Company’s
consolidated balance sheet as of December 31, 2003, and the related consolidated
statements of operations, stockholders’ equity and cash flows for each of the
years ended December 31, 2003 and 2002 in the Annual Report on Form 10-K for the
year ended December 31, 2004, which serves to update Registration Statement
No. 333-67641 on Form S-8 and Registration Statement No. 333-118934 on Form S-8,
previously filed by the Company under the Securities Act of 1933.

 

By agreeing to the terms of this letter, you agree to indemnify KPMG LLP (KPMG)
from certain risks inherent in incorporating by reference our audit report on
the Company’s consolidated balance sheet as of December 31, 2003, and the
related consolidated statements of operations, stockholders’ equity and cash
flows for each of the years ended December 31, 2003 and 2002 in the Annual
Report on Form 10-K for the year ended December 31, 2004, which serves to update
Registration Statement No. 333-67641on Form S-8 and Registration Statement
No. 333-118934 on Form S-8, previously filed by the Company under the Securities
Act of 1933. Specifically, you agree to indemnify and hold KPMG harmless against
and from any and all legal costs and expenses (including reasonable fees and
expenses of attorneys, experts and consultants) which we may incur in connection
with our successful defense of any legal action or proceeding that may arise as
a result of our consent to the incorporation by reference of our report on the
Company’s consolidated balance sheet as of December 31, 2003, and the related
consolidated statements of operations, stockholders’ equity and cash flows for
each of the years ended December 31, 2003 and 2002 in the Annual Report on
Form 10-K for the year ended December 31, 2004, which serves to update
Registration Statement No. 333-67641 on Form S-8 and Registration Statement
No. 333-118934 on Form S-8, previously filed by the Company under the Securities
Act of 1933, whether brought under the federal securities laws or other
statutes, state statute, or common law, or otherwise. In the event KPMG incurs
legal costs or expenses indemnified hereunder, you agree to reimburse KPMG for
those costs as incurred on a monthly basis. KPMG shall not be indemnified, and
shall refund to you, any amounts paid to it pursuant to this indemnification in
the event there is court adjudication that we are guilty of professional
malpractice, or in the event that KPMG becomes liable for any part of the
plaintiff’s damages by virtue of settlement. In the event KPMG is requested
pursuant to subpoena or other legal process to produce its documents relating to
the Company in judicial or administrative proceedings to which KPMG is not a
party, the Company shall reimburse KPMG at standard billing rates for its
professional time and expenses, including reasonable attorney’s fees, incurred
in responding to such requests.

 

1

--------------------------------------------------------------------------------


 

Please indicate your acceptance of these terms by signing and returning a copy
of this letter to me.

 

Very truly yours,

 

KPMG LLP

 

 

T. Douglas McQuade

 

 

Managing Partner

 

 

 

 

 

cc:

Ms. Robyn B. Mabe

 

 

Chief Financial Officer

 

 

Western Sizzlin Corporation

 

 

 

ACCEPTED:

 

WESTERN SIZZLIN CORPORATION

 

 

/s/ James C. Verney

 

Authorized Signature

 

James C. Verney

 

President & Chief Executive Officer

 

April 7, 2005

 

Date

 

2

--------------------------------------------------------------------------------